Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 1 of 12 PAGEID #: 344




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS


JOSUE MONTELONGO-RANGEL,

                      Petitioner,               :   Case No. 2:20-cv-5463

       - vs -                                       District Judge Algenon L. Marbley
                                                    Magistrate Judge Michael R. Merz

WARDEN, Noble
 Correctional Institution,

                                                :
                      Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Petitioner Josue Montelongo-Rangel pursuant

to 28 U.S.C. § 2254, is before the Court for decision on the merits. The relevant filings are the

Petition (ECF No. 1), the State Court Record (ECF No. 4), the Return of Writ (ECF No. 5), and

Petitioner’s Reply (ECF No. 9).



Litigation History



       On May 11, 2018, a Franklin County Grand Jury indicted Montelongo-Rangel on one count

of engaging in a pattern of corrupt activity in violation of Ohio Revised Code § 2923.32 (Count

1), two counts of trafficking in marijuana in violation of Ohio Revised Code § 2925.03 (Counts 2

& 5), two counts of trafficking in cocaine in violation of Ohio Revised Code § 2925.03 (Counts 3

& 4), one count of receiving proceeds of an offense subject to forfeiture proceedings in violation

                                                1
Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 2 of 12 PAGEID #: 345




of Ohio Revised Code § 2927.21 (Count 6), and one count of designing a vehicle with a hidden

compartment used to transport a controlled substance in violation of Ohio Revised Code § 2923.21

(Count 7). Counts 1, 3, 4, 5, and 6 each carried a firearm specification and Counts 3 and 4 carried

a specification for forfeiture of money in a drug case (Indictment, State Court Record ECF No. 4,

Exhibit 1). Montelongo-Rangel pleaded not guilty to all counts. Id. at Ex. 2.

       On June 18, 2019, Montelongo-Rangel, through counsel, entered a plea of guilty to Count

1, engaging in a pattern of corrupt activity without the specification and Count 3, trafficking in

cocaine with the forfeiture specification. Id. at Exhibit 3. The trial court found Montelongo-Rangel

guilty of the charges to which the plea was entered and court ordered the remaining counts and

their respective specifications to be dismissed. Montelongo-Rangel was then sentenced to a

mandatory eleven years as to Counts 1 and 3 concurrent with each other and consecutive to the

sentence imposed in Case No. 19CR23121. Id. at Ex. 4.

       Montelongo-Rangel did not timely appeal, but filed a motion for delayed appeal February

21, 2020. Id. at Ex. 6. The Ohio Tenth District Court of Appeals denied the motion, concluding

Montelongo-Rangel had not given an adequate excuse for his delay. Id. at Ex. 8. The Supreme

Court of Ohio declined appellate jurisdiction. Id. at Ex. 12.

       On October 2 and 30, Montelongo-Rangel filed motions to vacate judgment. Id. at Ex. 13,

16. The Franklin County Court of Common Pleas denied the motions. Id. at Ex. 18. The Tenth

District affirmed. Id. at Ex. 29. The Supreme Court of Ohio declined to exercise appellate

jurisdiction (Entry, ECF No. 19, PageID 342).

       Montelongo-Rangel pleads the following Grounds for Relief:

               Ground One: Ineffective assistance of counsel.

               Supporting Facts: Trial counsel was ineffective for failing to seek
               suppression of the evidence seized pursuant to two search warrants

                                                 2
Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 3 of 12 PAGEID #: 346




              executed on June 16, 2018, and one warrantless search executed on
              April 4, 2018. (the first search warrant, executed on June 16, 2018,
              was issued by a state magistrate whom [sic] lacked the authority to
              issue it without the participation of federal authorities; the search
              warrant was based on an affidavit primised [sic] on federal probable
              cause, but was executed solely by state officers. Further, issuing
              magistrate abandoned her neutral role, the affidavit lacked a nexus
              to the locations, and probable cause for various reasons. The
              evidence obtained from this search formed the basis of the
              subsequest [sic] search warrant being issued, and of all counts in the
              indictment.)

              Ground Two: Lack of subject matter jurisdiction.

              Supporting Facts: It is undisputed that the issuing state magistrate
              of the search warrant on which the evidence obtained formed the
              basis of all counts in the indictment lacked the authority to issue it
              without the participation of federal authorities; the search warrant
              was based on an affidavit primised [sic] on federal probable cause,
              but was executed solely by state officers. The search warrant and
              evidence was [sic] void ab initio.

(Petition, ECF No. 1, PageID 5, 7).



                                           Analysis

Exhaustion of State Court Remedies



       Respondent asserted in his Return that the Petition was mixed because it included a claim,

the Second Ground for Relief, on which Montelongo-Rangel had not exhausted available state

court remedies (ECF No. 5, PageID 440-42). Since the Return was filed, the Supreme Court of

Ohio declined appellate jurisdiction on this claim (Entry, ECF No. 9, PageID 342). This obviates

Respondent’s lack of exhaustion defense.




                                                3
Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 4 of 12 PAGEID #: 347




Ground One: Ineffective Assistance of Trial Counsel



       In his First Ground for Relief, Montelongo-Rangel claims he received ineffective

assistance of trial counsel when his trial attorney did not seek to suppress the results of three

searches which yielded evidence used against him.

       Respondent asserts Montelongo-Rangel has procedurally defaulted this claim by not taking

a timely direct appeal to the Tenth District (Return, ECF No. 5, PageID 317-24).

       The procedural default doctrine in habeas corpus is described by the Supreme Court as

follows:

               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an adequate and independent state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause of the default and actual
               prejudice as a result of the alleged violation of federal law; or
               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.


Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

456 U.S. at 110; Wainwright, 433 U.S. at 87.

               [A] federal court may not review federal claims that were
               procedurally defaulted in state court—that is, claims that the state
               court denied based on an adequate and independent state procedural

                                                  4
Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 5 of 12 PAGEID #: 348




               rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
               L.Ed.2d 417 (2009). This is an important “corollary” to the
               exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
               S.Ct. 1847, 158 L.Ed. d 659 (2004). “Just as in those cases in which
               a state prisoner fails to exhaust state remedies, a habeas petitioner
               who has failed to meet the State’s procedural requirements for
               presenting his federal claims has deprived the state courts of an
               opportunity to address” the merits of “those claims in the first
               instance.” Coleman [v. Thompson], 501 U.S. [722,] 731-732, 111
               S.Ct. 2546, 115 L.Ed.2d 640 [(1991)]. The procedural default
               doctrine thus advances the same comity, finality, and federalism
               interests advanced by the exhaustion doctrine. See McCleskey v.
               Zant, 499 U.S. 467, 493, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991).


Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). “[A] federal court may not review federal claims

that were procedurally defaulted in state courts.” Theriot v. Vashaw, 982 F.3d 999 (6th Cir. 2020),

citing Maslonka v. Hoffner, 900 F.3d 269, 276 (6th Cir. 2018) (alteration in original) (quoting

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017)).

       The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

habeas claim is precluded by procedural default. Barton v. Warden, S. Ohio Corr. Facility, 786

F.3d 450, 464 (6th Cir. 2015), Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010)(en banc);

Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d 345, 347-48 (6th

Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord Lott v. Coyle, 261

F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001).

               First the court must determine that there is a state procedural rule
               that is applicable to the petitioner's claim and that the petitioner
               failed to comply with the rule.
                               ....
               Second, the court must decide whether the state courts actually
               enforced the state procedural sanction, citing County Court of Ulster
               County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
               (1979).




                                                  5
Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 6 of 12 PAGEID #: 349




               Third, the court must decide whether the state procedural forfeiture
               is an "adequate and independent" state ground on which the state
               can rely to foreclose review of a federal constitutional claim.

               Once the court determines that a state procedural rule was not
               complied with and that the rule was an adequate and independent
               state ground, then the petitioner must demonstrate under Sykes that
               there was "cause" for him to not follow the procedural rule and that
               he was actually prejudiced by the alleged constitutional error.

Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357

(6th Cir. 2007), quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002).

       In this case Ohio has an applicable procedural rule: a direct appeal of right from a criminal

conviction must be filed within thirty days of the judgment of conviction. The Tenth District Court

of Appeals enforced that rule against Montelongo-Rangel when it denied him leave to file a

delayed appeal. Setting a definite deadline for taking an appeal is an independent and adequate

state procedural rule: it is not related to any federal law and it is supportive of the State’s interest

in obtaining finality for criminal convictions.

       To attempt to excuse the default, Montelongo-Rangel argues:

             [T]ere is persuasive precedent that a state court's refusal to allow a
             petitiore [sic]to file a delayed direct appeal does not constitute an
             “adequate” ground to bar habeas review because the State appellate
             rule regarding the grant of delayed appeals is not firmly established
             or regularly followed, and thus, has cause to overcome his default .
             .
(Reply, ECF No. 9, PageID 329, citing Dietz v. Money, 391 F.3d 894 (7th Cir. 2004)[correct

citation Deitz v. Money, 391 F.3d 804 (6th Cir. 2004)]). Deitz supports the proposition for which

Montelongo-Rangel cites it, but it is no longer good law. In Beard v. Kindler, 558 U.S. 53, 54

(2009), the Supreme Court held “a discretionary rule can serve as an adequate ground to bar federal

habeas review.” In Walker v. Martin, 562 U.S. 307 (2011), it held unanimously that a California

rule that requires state habeas to be filed “as promptly as the circumstances allow” and without


                                                   6
Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 7 of 12 PAGEID #: 350




“substantial delay,” confers discretion but does not mean the rule is not firmly established and

regularly followed. Recognizing the impact of these cases, the Sixth Circuit has now held:

               Beard and Walker, when read together, permit a state procedural
               rule to serve as an adequate state ground for preventing review of a
               habeas petition even if the state rule accords courts broad discretion.
               As a result of the Supreme Court’s decision in Walker, Deitz is no
               longer the controlling law on this issue in our Circuit, and a
               petitioner’s failure to follow Ohio Rule of Appellate Procedure 5(A)
               can serve as the basis for a procedural default of a petitioner’s
               habeas claims.

Stone v. Moore, 644 F.3d 342, 348 (6th Cir. 2011).

       Montelongo-Rangel also relies on White v. Warden, Ross Corr. Inst., 940 F.3d 270 (6th

Cir. 2019), where the Sixth Circuit held Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v.

Thaler, 569 U.S. 413 (2013), were applicable to the Ohio system of litigating claims of ineffective

assistance of trial counsel. Under Ohio law an ineffective assistance of trial counsel claim must

be raised on direct appeal if it can be decided on the appellate record; otherwise it must be raised

in a petition for post-conviction relief under Ohio Revised Code § 2953.21.              Under the

Martinez/Trevino exception to procedural default, a defendant who must litigated a claim of

ineffective assistance of trial counsel in post-conviction and who either has no attorney in those

proceedings or receives ineffective assistance from his attorney in those proceedings is not barred

from habeas review.

       White is of no assistance to Montelongo-Rangel. The facts necessary to litigate his

ineffective assistance of trial counsel claim relating to motions to suppress were in the record

which would have been available on appeal because motions to suppress were filed, although

abandoned when Montelongo-Rangel pleaded guilty. Montelongo-Rangel had a right to appointed

counsel on a direct appeal. If he had filed a timely notice of appeal counsel would have been

appointed to represent him and raise this issue.

                                                   7
Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 8 of 12 PAGEID #: 351




       Accordingly, Petitioner’s First Ground for Relief is procedurally defaulted and should be

dismissed with prejudice on that basis.



Ground Two: Lack of Subject Matter Jurisdiction



       In his Second Ground for Relief, Montelongo-Rangel asserts that the state magistrate who

issued the search warrant that resulted in seizure of the evidence used against him lacked subject

matter jurisdiction to issue that warrant because it was premised on federal probable cause but

executed only by state officers.

       Respondent asserts this claim is not cognizable in habeas corpus because the only possible

constitutional right involved in being convicted on illegally seized evidence is a person’s right

under the Fourth Amendment. Federal habeas corpus relief is not available to state prisoners who

allege they were convicted on illegally seized evidence if they were given a full and fair

opportunity to litigate that question in the state courts. Stone v. Powell, 428 U.S. 465 (1976).

Stone requires the district court to determine whether state procedure in the abstract provides full

and fair opportunity to litigate, and Ohio procedure does. The district court must also decide if a

petitioner's presentation of claim was frustrated because of a failure of the state mechanism.

Habeas relief is allowed if an unanticipated and unforeseeable application of a procedural rule

prevents state court consideration of merits. Riley v. Gray, 674 F.2d 522 (6th Cir. 1982). The Riley

court, in discussing the concept of a “full and fair opportunity,” held:


               The mechanism provided by the State of Ohio for resolution of
               Fourth Amendment claims is, in the abstract, clearly adequate. Ohio
               R. Crim. P. 12 provides an adequate opportunity to raise Fourth
               Amendment claims in the context of a pretrial motion to suppress,
               as is evident in the petitioner’s use of that procedure. Further, a

                                                  8
Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 9 of 12 PAGEID #: 352




               criminal defendant, who has unsuccessfully sought to suppress
               evidence, may take a direct appeal of that order, as of right, by filing
               a notice of appeal. See Ohio R. App. P. 3(A) and Ohio R. App. P.
               5(A). These rules provide an adequate procedural mechanism for the
               litigation of Fourth Amendment claims because the state affords a
               litigant an opportunity to raise his claims in a fact-finding hearing
               and on direct appeal of an unfavorable decision.

Id. at 526. The Tenth District Court of Appeals considered this claim on Montelongo-Rangel’s

appeal from denial of his motion to vacate his criminal judgment for lack of jurisdiction. That

court held that the proper method for Montelongo-Rangel to raise this claim would have been in a

motion to suppress in the trial court. State v. Jones, et al., Case No. 20AP-300 (State Court Record,

ECF No. 4, Ex. 8). Because Montelongo-Rangel pleaded guilty without litigating this suppression

claim, it was barred by res judicata. Moreover Montelongo-Rangel had not timely appealed and,

although he challenged the jurisdiction of the municipal court judge who issued the search warrant,

he did not challenge the subject matter jurisdiction of the Franklin County Court of Common Pleas,

the court that accepted his guilty plea. Id.

       In his Reply Montelongo-Rangel offers no rebuttal to these arguments, but instead agrees

with the State that consideration of Ground Two should be delayed until the Supreme Court of

Ohio acts (Reply, ECF No. 9, PageID 335-38). Now that that Court has declined review, there is

of course no need for a stay.

       Montelongo-Rangel’s Ground Two is also subject to procedural default analysis. Ohio

requires that constitutional issues which can be raised on direct appeal be raised in that forum.

State v. Perry, 10 Ohio St. 2d 175 (1967). In this case Montelongo-Rangel took no direct appeal

and his request to file a delayed appeal was denied. When he attempted to raise this issue by

motion to vacate the judgment, the Tenth District invoked the res judicata rule against him. State

v. Jones, supra, at ¶ 11, citing Perry and State v. Cole, 2 Ohio St.3d 112, 113 (1982). The Sixth



                                                  9
Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 10 of 12 PAGEID #: 353




 Circuit has repeatedly held that Ohio’s doctrine of res judicata in criminal cases, enunciated in

 Perry, is an adequate and independent state ground of decision. Durr v. Mitchell, 487 F.3d 423,

 432 (6th Cir. 2007); Buell v. Mitchell, 274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell, 268 F.3d

 417 (6th Cir. 2001); Byrd v. Collins, 209 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d

 155, 160-61 (6th Cir. 1994)(citation omitted); Van Hook v. Anderson, 127 F. Supp. 2d 899, 913

 (S.D. Ohio 2001). Because Montelongo-Rangel’s Second Ground was held barred by res judicata

 by the Tenth District, it should be dismissed as procedurally defaulted.

        Alternatively, the Court should decline to reach the merits of this claim because

 Montelongo-Rangel forfeited it when he pleaded guilty. A valid, unconditional guilty or no contest

 plea waives all “constitutional violations occurring prior to a plea of guilty once the defendant

 enters his plea,” including a challenge to the evidence supporting a conviction and any pre-plea

 constitutional violations, unless expressly preserved in a plea agreement or at a plea hearing.

 United States v. Lalonde, 509 F.3d 750, 757 (6th Cir. 2007). A guilty plea constitutes a break in

 the chain of events leading up to it. Tollett v. Henderson, 411 U.S. 258 (1973). Federal habeas

 corpus review of claims raised by a petitioner who has entered a guilty plea is limited to “the nature

 of the advice and the voluntariness of the plea, not the existence as such of an antecedent

 constitutional infirmity.” Tollett, 411 U.S. at 266. A guilty plea bars a defendant from raising in

 federal habeas corpus such claims as the defendant’s right to trial and the right to test the state’s

 case against him. McMann v. Richardson, 397 U.S. 759 (1970); McCarthy v. United States, 394

 U.S. 459, 466 (1969).

        Montelongo-Rangel has not challenged the validity of his guilty plea. He is accordingly

 barred from having this habeas court reach the merits of Ground Two which should be dismissed

 with prejudice.



                                                  10
Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 11 of 12 PAGEID #: 354




 Conclusion



        Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

 petition herein be dismissed with prejudice. Because reasonable jurists would not disagree with

 this conclusion, it is also recommended that Petitioner be denied a certificate of appealability and

 that the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should

 not be permitted to proceed in forma pauperis.



 April 13, 2021.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge



                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
 objections shall specify the portions of the Report objected to and shall be accompanied by a
 memorandum of law in support of the objections. A party may respond to another party’s
 objections within fourteen days after being served with a copy thereof. Failure to make objections
 in accordance with this procedure may forfeit rights on appeal. 


                        NOTICE REGARDING RECORD CITATIONS


        The attention of all parties is called to S. D. Ohio Civ. R. 7.2(b)(5) which provides:

                (5) Pinpoint Citations. Except for Social Security cases, which
                must comply with S.D. Ohio Civ. R. 8.1(d), all filings in this Court

                                                  11
Case: 2:20-cv-05463-ALM-MRM Doc #: 11 Filed: 04/13/21 Page: 12 of 12 PAGEID #: 355




                that reference a prior filing must provide pinpoint citations to the
                PageID number in the prior filing being referenced, along with a
                brief title and the docket number (ECF No. ___ or Doc. No. ___) of
                the document referenced.

 The Court’s electronic filing system inserts in all filings hyperlinks to the place in the record which
 has been cited following this Rule. However, as with most computer systems, the CM/ECF
 program cannot read pinpoint citations which do not follow the Rule precisely. For example, the
 first pinpoint citation in ODRC’s Reply reads “Plaintiff argues that he could not bring this action
 until “administrative remedies as (sic) are exhausted (sic).” (Doc. 80, PageId# 987).” The correct
 citation would have been Doc. No. 80, PageID 987.” Because Defendant added the “#” symbol,
 the program failed to inset a hyperlink. Use of this software is mandated by the Judicial
 Conference of the United States and cannot be locally modified. The parties are cautioned to
 comply precisely with S. D. Ohio Civ. R. 7.2(b)(5) in any further filings.




                                                   12
